Exhibit 10.5

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

AMENDED AND RESTATED PLEDGE AGREEMENT (this “Agreement”), dated as of June 24,
2003, made by SuperGen, Inc., a Delaware corporation (the “Pledgor”), in favor
of the investors set forth on the Collateral Schedule attached hereto, each with
respect to the collateral pledged to it hereunder (each, a “Pledgee”, and
collectively, the “Pledgees”).

 

WHEREAS:

 


A.            THE PLEDGOR AND THE PLEDGEES WERE PARTIES TO A SECURITIES PURCHASE
AGREEMENT, DATED AS OF FEBRUARY 26, 2003 (THE “FEBRUARY SECURITIES PURCHASE
AGREEMENT”) PURSUANT TO WHICH THE PLEDGEES, SEVERALLY BUT NOT JOINTLY, PURCHASED
CERTAIN SENIOR EXCHANGEABLE CONVERTIBLE NOTES (THE “FEBRUARY NOTES”) FROM THE
PLEDGOR, WHICH, AMONG OTHER THINGS, WERE EXCHANGEABLE (THE “AVII EXCHANGE
RIGHT”) BY EACH PLEDGEE FOR UP TO AN AGGREGATE NUMBER OF SHARES (COLLECTIVELY,
THE “AVII SHARES”) OF THE COMMON STOCK, PAR VALUE $.0001 PER SHARE, OF AVI
BIOPHARMA, INC. (“AVII”), SET FORTH OPPOSITE SUCH PLEDGEE’S NAME ON THE
COLLATERAL SCHEDULE ATTACHED THERETO;


 


B.            AS A CONDITION PRECEDENT TO THE PURCHASE OF THE FEBRUARY NOTES BY
THE PLEDGEES, THE PLEDGOR EXECUTED AND DELIVERED TO THE PLEDGEES A PLEDGE
AGREEMENT (THE “FEBRUARY PLEDGE AGREEMENT”) PROVIDING FOR THE PLEDGE TO THE
PLEDGEES OF, AND THE GRANT TO THE PLEDGEES OF A SECURITY INTEREST IN, THE AVII
SHARES (COLLECTIVELY, THE “PLEDGED SHARES”);


 


C.            EACH PLEDGEE HAS ENTERED INTO A CONVERSION AND AMENDMENT AGREEMENT
WITH THE PLEDGOR, EACH DATED AS OF THE DATE HEREOF, PURSUANT TO WHICH, AMONG
OTHER THINGS, THE AVII EXCHANGE RIGHT IS BEING ELIMINATED;


 


D.            THE PLEDGOR AND THE PLEDGEES ARE PARTIES TO A SECURITIES PURCHASE
AGREEMENT, DATED AS OF THE DATE HEREOF (AS AMENDED OR OTHERWISE MODIFIED FROM
TIME TO TIME, THE “SECURITIES PURCHASE AGREEMENT”) PURSUANT TO WHICH THE
PLEDGEES, SEVERALLY BUT NOT JOINTLY, HAVE AGREED TO PURCHASE (I) CERTAIN SENIOR
CONVERTIBLE NOTES FROM THE PLEDGOR AND (II) WARRANTS TO ACQUIRE THAT NUMBER OF
PLEDGED SHARES SPECIFIED IN THE COLLATERAL SCHEDULE ATTACHED HERETO (THE
“WARRANTS”);


 


E.             PURSUANT TO THE SECURITIES PURCHASE AGREEMENT, EACH OF THE
PLEDGEES IS DEPOSITING A PORTION OF THE PURCHASE PRICE (AS DEFINED IN THE
SECURITIES PURCHASE AGREEMENT) IN A SECURITIES ACCOUNT WHERE IT WILL BE INVESTED
AS PROVIDED IN SECTION 8(F) (THE “CASH COLLATERAL ACCOUNT”; SUCH DEPOSIT,
TOGETHER WITH ALL FINANCIAL ASSETS, INVESTMENT PROPERTY, SECURITIES, CASH AND
OTHER PROPERTY NOW OR HEREAFTER HELD IN THE CASH COLLATERAL ACCOUNT, AND THE
PROCEEDS THEREOF, INCLUDING, WITHOUT LIMITATION, DIVIDENDS PAYABLE IN CASH OR
STOCK AND SHARES OR OTHER PROCEEDS OF CONVERSIONS OR SPLITS OF ANY SECURITIES IN
THE CASH COLLATERAL ACCOUNT, COLLECTIVELY, THE “CASH COLLATERAL”) GOVERNED BY
THE COLLATERAL ACCOUNT NOTIFICATION AND ACKNOWLEDGEMENT (BANK OF AMERICA, N.A.),
DATED AS OF THE DATE HEREOF (THE “CASH COLLATERAL ACCOUNT CONTROL

 

--------------------------------------------------------------------------------


 


AGREEMENT”), BETWEEN THE PLEDGOR, THE PLEDGEES AND BANC OF AMERICA SECURITIES
LLC (THE “CASH COLLATERAL CUSTODIAN”);


 


F.             IT IS A CONDITION PRECEDENT TO THE PURCHASE OF THE NOTES AND THE
WARRANTS BY THE PLEDGEES PURSUANT TO THE SECURITIES PURCHASE AGREEMENT THAT THE
PLEDGOR SHALL HAVE EXECUTED AND DELIVERED TO THE PLEDGEES AN AMENDED AND
RESTATED PLEDGE AGREEMENT PROVIDING FOR THE PLEDGE TO THE PLEDGEES OF, AND THE
GRANT TO THE PLEDGEES OF A SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST
IN: (I) THE PLEDGED SHARES TO EACH PLEDGEE AS SPECIFIED IN THE COLLATERAL
SCHEDULE ATTACHED HERETO, (II) THE CASH COLLATERAL AND THE CASH COLLATERAL
ACCOUNT TO EACH PLEDGEE AS SPECIFIED IN THE COLLATERAL SCHEDULE ATTACHED HERETO,
AND (III) THE SECURITIES ACCOUNTS UNDER THE AMENDED AND RESTATED SECURITIES
ACCOUNT CONTROL AGREEMENT (AS SUCH TERMS ARE DEFINED BELOW); AND


 


G.            THE PARTIES DESIRE TO AMEND AND RESTATE THE FEBRUARY PLEDGE
AGREEMENT TO REFLECT THE AFOREMENTIONED PLEDGE AND SECURITY INTEREST.


 

NOW, THEREFORE, in consideration of the premises and the agreements herein
contained and in order to induce the Pledgees to enter into the Securities
Purchase Agreement, the Pledgor hereby agrees with the Pledgees as follows:

 


SECTION 1.         DEFINITIONS.  ALL TERMS USED IN THIS AGREEMENT WHICH ARE
DEFINED IN THE SECURITIES PURCHASE AGREEMENT OR IN ARTICLE 8 OR ARTICLE 9 OF THE
UNIFORM COMMERCIAL CODE (THE “UCC”) CURRENTLY IN EFFECT IN THE STATE OF NEW YORK
AND WHICH ARE NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANINGS HEREIN
AS SET FORTH THEREIN; PROVIDED, THAT TERMS USED HEREIN WHICH ARE DEFINED IN THE
UCC AS IN EFFECT IN THE STATE OF NEW YORK ON THE DATE HEREOF SHALL CONTINUE TO
HAVE THE SAME MEANING NOTWITHSTANDING ANY REPLACEMENT OR AMENDMENT OF SUCH
STATUTE EXCEPT AS THE PLEDGEES MAY OTHERWISE DETERMINE.


 


SECTION 2.         PLEDGE AND GRANT OF SECURITY INTEREST.  AS COLLATERAL
SECURITY FOR ALL OF THE OBLIGATIONS (AS DEFINED IN SECTION 3 HEREOF), THE
PLEDGOR HEREBY PLEDGES AND ASSIGNS TO EACH PLEDGEE, AND GRANTS TO EACH PLEDGEE A
CONTINUING SECURITY INTEREST IN, THE PLEDGOR’S RIGHT, TITLE AND INTEREST IN AND
TO SUCH PLEDGEE’S PLEDGED SHARES AND SUCH PLEDGEE’S CASH COLLATERAL, THE
CERTIFICATES REPRESENTING SUCH PLEDGED SHARES, ALL OPTIONS AND OTHER RIGHTS,
CONTRACTUAL OR OTHERWISE, IN RESPECT OF THE PLEDGED SHARES AND THE CASH
COLLATERAL AND ALL DIVIDENDS, INTEREST, DISTRIBUTIONS, CASH, INSTRUMENTS,
INVESTMENT PROPERTY AND OTHER PROPERTY (INCLUDING BUT NOT LIMITED TO, ANY STOCK
DIVIDEND AND ANY DISTRIBUTION IN CONNECTION WITH A STOCK SPLIT) FROM TIME TO
TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE
FOR ANY OR ALL OF THE PLEDGED SHARES AND CASH COLLATERAL, ALL RIGHT, TITLE AND
INTEREST IN THE ACCOUNTS (THE “SECURITIES ACCOUNTS”, AND TOGETHER WITH THE CASH
COLLATERAL ACCOUNT, THE “ACCOUNTS”) REFERRED TO IN THE AMENDED AND RESTATED
SECURITIES ACCOUNT CONTROL AGREEMENT (THE “AMENDED AND RESTATED SECURITIES
ACCOUNT CONTROL AGREEMENT”), DATED AS OF THE DATE HEREOF, AMONG THE PLEDGOR, THE
PLEDGEES AND MELLON INVESTORS SERVICES LLC, AS CUSTODIAN (THE “CUSTODIAN”), AND
THE CASH COLLATERAL ACCOUNT PURSUANT TO THE CASH COLLATERAL ACCOUNT CONTROL
AGREEMENT, ALL FINANCIAL ASSETS HELD THEREIN OR CREDITED THERETO AND ALL
SECURITY ENTITLEMENTS IN RESPECT THEREOF AND ALL PROCEEDS OF ANY OF THE
FOREGOING, WHETHER NOW OWNED OR EXISTING OR HEREAFTER ACQUIRED OR ARISING AND
WHEREVER LOCATED (COLLECTIVELY, THE “PLEDGED COLLATERAL”).

 

2

--------------------------------------------------------------------------------


 


SECTION 3.         SECURITY FOR OBLIGATIONS.  THE SECURITY INTEREST CREATED
HEREBY IN THE PLEDGED COLLATERAL CONSTITUTES CONTINUING COLLATERAL SECURITY FOR
ALL OF THE FOLLOWING OBLIGATIONS, WHETHER NOW EXISTING OR HEREAFTER INCURRED
(THE “OBLIGATIONS”):


 


(A)           THE PROMPT PAYMENT BY THE PLEDGOR TO EACH PLEDGEE, AS AND WHEN DUE
AND PAYABLE (BY SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR
OTHERWISE), OF ALL AMOUNTS FROM TIME TO TIME OWING BY IT IN RESPECT OF INTEREST,
PRINCIPAL AND OTHER CHARGES OF THE NOTES AND THE OTHER TRANSACTION DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ALL INTEREST THAT ACCRUES AFTER THE COMMENCEMENT
OF ANY CASE, PROCEEDING OR OTHER ACTION RELATING TO BANKRUPTCY, INSOLVENCY OR
REORGANIZATION OF THE PLEDGOR WHETHER OR NOT THE PAYMENT OF SUCH INTEREST IS
UNENFORCEABLE OR IS NOT ALLOWABLE DUE TO THE EXISTENCE OF SUCH CASE, PROCEEDING
OR OTHER ACTION), ALL FEES, COMMISSIONS, EXPENSE REIMBURSEMENTS,
INDEMNIFICATIONS AND ALL OTHER AMOUNTS DUE OR TO BECOME DUE TO THE PLEDGEES
UNDER THE TRANSACTION DOCUMENTS; AND


 


(B)           THE DELIVERY TO EACH PLEDGEE OF ITS PLEDGED SHARES UPON EXERCISE
OF THE WARRANTS.


 


SECTION 4.         DELIVERY OF THE PLEDGED COLLATERAL.


 


(A)           PURSUANT TO THE AMENDED AND RESTATED SECURITIES ACCOUNT CONTROL
AGREEMENT, A CERTIFICATE OR CERTIFICATES, BEARING APPLICABLE SECURITIES LAW
LEGENDS, CURRENTLY REPRESENTING EACH PLEDGEE’S PLEDGED SHARES, HAS PREVIOUSLY
BEEN DELIVERED TO THE CUSTODIAN, FOR DEPOSIT INTO THE ACCOUNTS (AS DEFINED
THEREIN) PRIOR TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT.  PURSUANT TO THE
SECURITIES PURCHASE AGREEMENT AND THE CASH COLLATERAL ACCOUNT CONTROL AGREEMENT,
THE CASH COLLATERAL, CURRENTLY REPRESENTING EACH PLEDGEE’S CASH COLLATERAL,
SHALL BE DELIVERED TO THE CASH COLLATERAL CUSTODIAN, FOR DEPOSIT INTO THE CASH
COLLATERAL ACCOUNT, CONCURRENTLY WITH OR PRIOR TO THE EXECUTION AND DELIVERY OF
THIS AGREEMENT.  IN CONNECTION WITH THE FOREGOING, THE PLEDGOR SHALL TAKE ALL
ACTIONS NECESSARY, INCLUDING CAUSING THE ISSUANCE OF ANY NECESSARY LEGAL
OPINIONS, TO CAUSE AVII TO ISSUE THE PLEDGED SHARES IN THE NAME OF THE
CUSTODIAN, ON BEHALF OF THE PLEDGEES, OR PAYABLE TO OR TO THE ORDER OF, THE
CUSTODIAN OR (II) ENDORSED TO THE ORDER OF THE CUSTODIAN OR IN BLANK.  ALL OTHER
PROMISSORY NOTES, CERTIFICATES AND INSTRUMENTS CONSTITUTING PLEDGED COLLATERAL
FROM TIME TO TIME SHALL BE DELIVERED TO THE CUSTODIAN  AND THE CASH COLLATERAL
CUSTODIAN, AS APPLICABLE, IN ACCORDANCE WITH THE AMENDED AND RESTATED SECURITIES
ACCOUNT CONTROL AGREEMENT AND THE CASH COLLATERAL ACCOUNT CONTROL AGREEMENT, AS
APPLICABLE, FOR DEPOSIT INTO THE ACCOUNTS PROMPTLY UPON THE RECEIPT THEREOF BY
OR ON BEHALF OF THE PLEDGOR.  ALL SUCH PROMISSORY NOTES, CERTIFICATES AND
INSTRUMENTS SHALL BE HELD ON BEHALF OF THE PLEDGEES PURSUANT TO THE AMENDED AND
RESTATED SECURITIES ACCOUNT CONTROL AGREEMENT AND THE CASH COLLATERAL ACCOUNT
CONTROL AGREEMENT, AS APPLICABLE, AND SHALL BE DELIVERED IN SUITABLE FORM FOR
TRANSFER BY DELIVERY OR SHALL BE ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF
TRANSFER OR ASSIGNMENT OR UNDATED STOCK POWERS EXECUTED IN BLANK, ALL IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE PLEDGEES.  IF ANY PLEDGED
COLLATERAL CONSISTS OF UNCERTIFICATED SECURITIES, THE PLEDGOR SHALL CAUSE THE
CUSTODIAN OR THE CASH COLLATERAL CUSTODIAN, AS APPLICABLE, ON BEHALF OF THE
PLEDGEES, TO BECOME THE REGISTERED HOLDER THEREOF, OR, TO THE EXTENT
PRACTICABLE, CAUSE AVII TO AGREE THAT IT WILL COMPLY WITH INSTRUCTIONS
ORIGINATED BY THE CUSTODIAN, ON BEHALF OF THE PLEDGEES, WITH RESPECT TO SUCH
SECURITIES WITHOUT FURTHER CONSENT BY THE PLEDGOR.  IF ANY PLEDGED COLLATERAL
CONSISTS OF SECURITY ENTITLEMENTS, THE PLEDGOR SHALL TRANSFER SUCH SECURITY
ENTITLEMENTS TO THE CUSTODIAN OR THE CASH COLLATERAL CUSTODIAN, AS APPLICABLE,
ON BEHALF OF THE PLEDGEES.  THE

 

3

--------------------------------------------------------------------------------


 


PLEDGOR FURTHER AGREES TO EXECUTE SUCH OTHER DOCUMENTS AND TO TAKE SUCH OTHER
ACTIONS AS THE CUSTODIAN OR THE CASH COLLATERAL CUSTODIAN, AS APPLICABLE, OR ANY
PLEDGEE DEEMS REASONABLY NECESSARY OR DESIRABLE TO CREATE AND PERFECT THE
SECURITY INTERESTS INTENDED TO BE CREATED HEREUNDER, TO EFFECT THE FOREGOING AND
TO PERMIT THE CUSTODIAN OR THE CASH COLLATERAL CUSTODIAN, AS APPLICABLE, AND
EACH PLEDGEE TO EXERCISE ANY OF ITS RIGHTS AND REMEDIES HEREUNDER.


 


(B)           IF THE PLEDGOR SHALL RECEIVE, BY VIRTUE OF ITS BEING OR HAVING
BEEN AN OWNER OF ANY PLEDGED COLLATERAL, ANY (I) STOCK CERTIFICATE (INCLUDING,
WITHOUT LIMITATION, ANY CERTIFICATE REPRESENTING A STOCK DIVIDEND OR
DISTRIBUTION IN CONNECTION WITH ANY INCREASE OR REDUCTION OF CAPITAL,
RECLASSIFICATION, MERGER, CONSOLIDATION, SALE OF ASSETS, COMBINATION OF SHARES,
STOCK SPLIT, SPIN-OFF OR SPLIT-OFF), PROMISSORY NOTE OR OTHER INSTRUMENT, (II)
OPTION OR RIGHT, WHETHER AS AN ADDITION TO, SUBSTITUTION FOR, OR IN EXCHANGE
FOR, ANY PLEDGED COLLATERAL, OR OTHERWISE, (III) DIVIDENDS OR INTEREST PAYABLE
IN CASH OR IN SECURITIES OR OTHER PROPERTY, (IV) DIVIDENDS, INTEREST AND OTHER
DISTRIBUTIONS PAID OR PAYABLE OTHER THAN IN CASH IN RESPECT OF, AND INSTRUMENTS
AND OTHER PROPERTY RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF
OR IN EXCHANGE FOR, ANY PLEDGED COLLATERAL, (V) DIVIDENDS OR OTHER DISTRIBUTIONS
IN CONNECTION WITH A PARTIAL OR TOTAL LIQUIDATION OR DISSOLUTION OR IN
CONNECTION WITH A REDUCTION OF CAPITAL, CAPITAL SURPLUS OR PAID-IN SURPLUS, OR
(VI) CASH PAID, PAYABLE OR OTHERWISE DISTRIBUTED IN REDEMPTION OF, OR IN
EXCHANGE FOR, ANY PLEDGED COLLATERAL, SUCH STOCK CERTIFICATE, PROMISSORY NOTE,
INSTRUMENT, OPTION, DIVIDEND, INTEREST, RIGHT, PROPERTY, PAYMENT OR DISTRIBUTION
CONSTITUTING PLEDGED COLLATERAL SHALL BE, AND SHALL FORTHWITH BE DELIVERED TO
THE CUSTODIAN OR THE CASH COLLATERAL CUSTODIAN, AS APPLICABLE, IN ACCORDANCE
WITH THE AMENDED AND RESTATED SECURITIES ACCOUNT CONTROL AGREEMENT AND THE CASH
COLLATERAL ACCOUNT CONTROL AGREEMENT, AS APPLICABLE, FOR DEPOSIT PRO RATA INTO
THE ACCOUNTS TO HOLD AS PLEDGED COLLATERAL AND SHALL, IF RECEIVED BY THE
PLEDGOR, BE RECEIVED IN TRUST FOR THE BENEFIT OF THE PLEDGEES, SHALL BE
SEGREGATED FROM THE PLEDGOR’S OTHER PROPERTY AND SHALL BE DELIVERED FORTHWITH TO
THE CUSTODIAN OR THE CASH COLLATERAL CUSTODIAN, AS APPLICABLE, IN THE EXACT FORM
RECEIVED, WITH ANY NECESSARY ENDORSEMENT AND/OR APPROPRIATE STOCK POWERS DULY
EXECUTED IN BLANK, TO BE DEPOSITED IN THE ACCOUNTS AND HELD BY THE CUSTODIAN OR
THE CASH COLLATERAL CUSTODIAN, AS APPLICABLE, FOR THE BENEFIT OF THE PLEDGEES AS
PLEDGED COLLATERAL AND AS FURTHER COLLATERAL SECURITY FOR THE OBLIGATIONS.


 


SECTION 5.         REPRESENTATIONS AND WARRANTIES.  THE PLEDGOR REPRESENTS AND
WARRANTS AS FOLLOWS:


 


(A)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE PLEDGOR OF THIS
AGREEMENT AND THE EXERCISE BY THE CUSTODIAN OR THE CASH COLLATERAL CUSTODIAN, AS
APPLICABLE, OR THE PLEDGEES OF ANY OF THEIR RIGHTS AND REMEDIES IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT AND APPLICABLE SECURITIES LAWS WILL NOT
CONTRAVENE ANY LAW OR ANY CONTRACTUAL RESTRICTION BINDING ON OR AFFECTING THE
PLEDGOR OR ANY OF ITS PROPERTIES AND DO NOT AND WILL NOT RESULT IN OR REQUIRE
THE CREATION OF ANY LIEN UPON OR WITH RESPECT TO ANY OF ITS PROPERTIES OTHER
THAN PURSUANT TO THIS AGREEMENT.


 


(B)           THE PLEDGOR IS AND WILL BE AT ALL TIMES THE LEGAL AND BENEFICIAL
OWNER OF THE PLEDGED COLLATERAL FREE AND CLEAR OF ANY LIEN OR OPTION EXCEPT FOR
THE SECURITY INTEREST CREATED BY THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


(C)           NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER REGULATORY BODY IS REQUIRED
FOR THE GRANT BY THE PLEDGOR, OR THE PERFECTION, OF THE SECURITY INTEREST
PURPORTED TO BE CREATED HEREBY IN THE PLEDGED COLLATERAL OR THE EXERCISE BY THE
CUSTODIAN OR THE CASH COLLATERAL CUSTODIAN, AS APPLICABLE, OR THE PLEDGEES OF
ANY OF THEIR RIGHTS AND REMEDIES HEREUNDER, EXCEPT AS MAY BE REQUIRED IN
CONNECTION WITH ANY SALE OF ANY PLEDGED COLLATERAL BY LAWS AFFECTING THE
OFFERING AND SALE OF SECURITIES GENERALLY, INCLUDING ANY FORECLOSURE PROCEDURES
PURSUANT TO THE SECURITIES LAWS.


 


(D)           THIS AGREEMENT CREATES A VALID SECURITY INTEREST IN FAVOR OF THE
PLEDGEES IN THE PLEDGED COLLATERAL, AS SECURITY FOR THE OBLIGATIONS.  EACH
PLEDGEE HAVING CONTROL OF THE ACCOUNTS CONTAINING ONE OR MORE CERTIFICATES
REPRESENTING PLEDGEE’S PLEDGED SHARES AND SUCH PLEDGEE’S CASH COLLATERAL AND ALL
OTHER CERTIFICATED SECURITIES, INSTRUMENTS AND CASH CONSTITUTING PLEDGED
COLLATERAL FROM TIME TO TIME RESULTS IN THE PERFECTION OF SUCH SECURITY INTEREST
IN ANY INSTRUMENTS AND CERTIFICATED SECURITIES CONSTITUTING PLEDGED COLLATERAL. 
IF ANY PLEDGED COLLATERAL CONSISTS OF UNCERTIFICATED SECURITIES, EACH PLEDGEE’S
SECURITY INTEREST THEREIN WILL BE PERFECTED UPON THE TRANSFER OF SUCH SECURITIES
TO THE CUSTODIAN, OR THE CASH COLLATERAL CUSTODIAN, AS APPLICABLE, ON BEHALF OF
THE PLEDGEES, OR UPON THE AGREEMENT OF AVII THAT IT WILL COMPLY WITH WRITTEN
INSTRUCTIONS ORIGINATED BY THE CUSTODIAN OR THE PLEDGEES WITH RESPECT TO SUCH
SECURITIES WITHOUT FURTHER CONSENT BY THE PLEDGOR.  SUCH SECURITY INTEREST IS,
OR IN THE CASE OF PLEDGED COLLATERAL IN WHICH THE PLEDGOR OBTAINS RIGHTS AFTER
THE DATE HEREOF, WILL BE, A PERFECTED, FIRST PRIORITY SECURITY INTEREST.  ALL
ACTION NECESSARY TO PERFECT AND PROTECT SUCH SECURITY INTEREST HAS BEEN DULY
TAKEN, EXCEPT FOR THE CUSTODIAN OR THE CASH COLLATERAL CUSTODIAN, AS APPLICABLE,
OR EACH PLEDGEE’S HAVING POSSESSION OF CERTIFICATED SECURITIES, INSTRUMENTS AND
CASH CONSTITUTING PLEDGED COLLATERAL AFTER THE DATE HEREOF AND OBTAINING CONTROL
OF UNCERTIFICATED SECURITIES AND SECURITY ENTITLEMENTS CONSTITUTING PLEDGED
COLLATERAL AFTER THE DATE HEREOF.


 


SECTION 6.         COVENANTS AS TO THE PLEDGED COLLATERAL.  SO LONG AS ANY OF
THE OBLIGATIONS SHALL REMAIN OUTSTANDING, THE PLEDGOR WILL, UNLESS EACH PLEDGEE
SHALL OTHERWISE CONSENT IN WRITING:


 


(A)           KEEP ADEQUATE RECORDS CONCERNING THE PLEDGED COLLATERAL AND PERMIT
EACH PLEDGEE OR ANY AGENTS OR REPRESENTATIVES THEREOF AT ANY REASONABLE TIME AND
FROM TIME TO TIME TO EXAMINE AND MAKE COPIES OF AND ABSTRACTS FROM SUCH RECORDS;


 


(B)           AT ITS EXPENSE, PROMPTLY DELIVER TO THE PLEDGEES A COPY OF EACH
NOTICE OR OTHER COMMUNICATION RECEIVED BY IT IN RESPECT OF THE PLEDGED
COLLATERAL;


 


(C)           AT ITS EXPENSE, DEFEND EACH PLEDGEE’S RIGHT, TITLE AND SECURITY
INTEREST IN AND TO THE PLEDGED COLLATERAL AGAINST THE CLAIMS OF ANY PERSON;


 


(D)           AT ITS EXPENSE, AT ANY TIME AND FROM TIME TO TIME, PROMPTLY
EXECUTE AND DELIVER ALL FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL FURTHER
ACTION THAT MAY BE NECESSARY OR DESIRABLE OR THAT ANY PLEDGEE MAY REQUEST IN
ORDER TO (I) PERFECT AND PROTECT THE SECURITY INTEREST PURPORTED TO BE CREATED
HEREBY, (II) ENABLE THE CUSTODIAN OR THE CASH COLLATERAL CUSTODIAN, AS
APPLICABLE, OR THE PLEDGEES TO EXERCISE AND ENFORCE THEIR RIGHTS AND REMEDIES
HEREUNDER IN RESPECT OF THE PLEDGED COLLATERAL OR (III) OTHERWISE EFFECT THE
PURPOSES OF THIS AGREEMENT;

 

5

--------------------------------------------------------------------------------


 


(E)           NOT SELL, ASSIGN (BY OPERATION OF LAW OR OTHERWISE), TRANSFER,
EXCHANGE OR OTHERWISE DISPOSE OF ANY PLEDGED COLLATERAL OR ANY INTEREST THEREIN;
PROVIDED, HOWEVER, THAT SO LONG AS NO EVENT OF DEFAULT OR EVENT WHICH, WITH THE
GIVING OF NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT,
SHALL HAVE OCCURRED AND BE CONTINUING, THE PLEDGOR SHALL BE ENTITLED TO INSTRUCT
THE PLEDGEES TO DIRECT THE CASH COLLATERAL CUSTODIAN TO TRANSFER TO THE PLEDGOR,
IN ACCORDANCE WITH THE PLEDGOR’S WRITTEN INSTRUCTIONS, (I) UP TO FIFTY PERCENT
(50%) OF THE CASH COLLATERAL THEN ON DEPOSIT IN THE CASH COLLATERAL ACCOUNT ON A
DATE THAT IS NOT EARLIER THAN THE DATE THAT IS NINE MONTHS AFTER THE DATE
HEREOF, AND (II) ALL REMAINING CASH COLLATERAL FROM THE CASH COLLATERAL ACCOUNT
ON A DATE THAT IS NOT EARLIER THAN THE DATE THAT IS TWELVE MONTHS AFTER THE DATE
HEREOF; PROVIDED, FURTHER, THAT (A) THE PLEDGEES SHALL HAVE RECEIVED AT LEAST
FIVE BUSINESS DAYS PRIOR WRITTEN NOTICE (BUT NOT MORE THAN SEVEN BUSINESS DAYS
PRIOR WRITTEN NOTICE) OF SUCH REQUEST, (B) SUCH REQUEST SHALL INCLUDE A
CERTIFICATE BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR, CERTIFYING TO THE
PLEDGEES THAT NO EVENT OF DEFAULT OR EVENT WHICH, WITH THE GIVING OF NOTICE OR
LAPSE OF TIME OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT, SHALL HAVE OCCURRED
AND BE CONTINUING, AND (C) SUCH TRANSFER AND RELEASE SHALL NOT AFFECT IN ANY
RESPECT THE LIEN AND SECURITY INTEREST OF THE PLEDGEES IN ANY OF THE OTHER
PLEDGED COLLATERAL.


 


(F)            NOT CREATE OR SUFFER TO EXIST ANY LIEN UPON OR WITH RESPECT TO
ANY PLEDGED COLLATERAL EXCEPT FOR THE SECURITY INTEREST CREATED HEREBY, EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 6(E) HEREOF;


 


(G)           NOT MAKE OR CONSENT TO ANY AMENDMENT OR OTHER MODIFICATION OR
WAIVER WITH RESPECT TO ANY PLEDGED COLLATERAL OR ENTER INTO ANY AGREEMENT OR
PERMIT TO EXIST ANY RESTRICTION WITH RESPECT TO ANY PLEDGED COLLATERAL OTHER
THAN PURSUANT HERETO, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 6(E)
HEREOF;


 


(H)           NOT TAKE OR FAIL TO TAKE ANY ACTION WHICH WOULD IN ANY MANNER
IMPAIR THE VALUE OR ENFORCEABILITY OF EACH PLEDGEE’S SECURITY INTEREST IN AND
LIEN ON ANY PLEDGED COLLATERAL;


 


(I)            IN THE EVENT THAT, AND AS SOON AS, THE PLEDGED SHARES BECOME
ELIGIBLE FOR RESALE BY THE PLEDGOR PURSUANT TO RULE 144(K), THE PLEDGOR SHALL
CAUSE, AT ITS EXPENSE, ITS LEGAL COUNSEL TO ISSUE AN OPINION (PROVIDED THAT THE
LEGAL AND FACTUAL CRITERIA THAT ARE REASONABLY REQUIRED FOR ISSUING SUCH AN
OPINION ARE PRESENT IN THE TRANSACTION) ADDRESSED TO AVII AND AVII’S TRANSFER
AGENT PROVIDING THAT SUCH PLEDGED SHARES CAN BE REISSUED WITHOUT LEGENDS OR ANY
OTHER RESTRICTION ON THE TRANSFER THEREOF AND SHALL TAKE ALL OTHER NECESSARY
ACTION TO CAUSE THE PLEDGED SHARES HELD BY THE CUSTODIAN TO SO BE REISSUED TO
THE CUSTODIAN, ON BEHALF OF THE PLEDGEES, WITHOUT ANY SUCH LEGEND OR
RESTRICTION; AND


 


(J)            IN THE EVENT THAT THE PROVISIONS OF SECTION 6(I) ARE NOT
APPLICABLE AND THE CUSTODIAN OR ANY PLEDGEE EXERCISES ITS RIGHTS UNDER ANY OF
THE TRANSACTION DOCUMENTS AS TO ANY OF SUCH PLEDGEE’S PLEDGED SHARES IN
COMPLIANCE WITH APPLICABLE SECURITIES LAWS, THE PLEDGOR SHALL CAUSE, AT ITS
EXPENSE, ITS LEGAL COUNSEL TO ISSUE AN OPINION (PROVIDED THAT THE LEGAL AND
FACTUAL CRITERIA THAT ARE REASONABLY REQUIRED FOR ISSUING SUCH AN OPINION ARE
PRESENT IN THE TRANSACTION) ADDRESSED TO AVII AND AVII’S TRANSFER AGENT
PROVIDING THAT SUCH PLEDGED SHARES CAN BE REISSUED WITHOUT LEGENDS OR ANY OTHER
RESTRICTION ON THE TRANSFER THEREOF.

 

6

--------------------------------------------------------------------------------


 


SECTION 7.         VOTING RIGHTS, ETC. IN RESPECT OF THE PLEDGED COLLATERAL.


 


(A)           SO LONG AS NO EVENT OF DEFAULT OR EVENT WHICH, WITH THE GIVING OF
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT, SHALL
HAVE OCCURRED AND BE CONTINUING:


 

(I)            THE PLEDGOR MAY EXERCISE ANY AND ALL VOTING AND OTHER CONSENSUAL
RIGHTS PERTAINING TO ANY PLEDGED COLLATERAL FOR ANY PURPOSE NOT INCONSISTENT
WITH THE TERMS OF THE TRANSACTION DOCUMENTS; AND

 

(II)           THE CUSTODIAN, THE CASH COLLATERAL CUSTODIAN AND EACH PLEDGEE, AS
NECESSARY, WILL EXECUTE AND DELIVER (OR CAUSE TO BE EXECUTED AND DELIVERED) TO
THE PLEDGOR ALL SUCH PROXIES AND OTHER INSTRUMENTS AS THE PLEDGOR MAY REASONABLY
REQUEST FOR THE PURPOSE OF ENABLING THE PLEDGOR TO EXERCISE THE VOTING AND OTHER
RIGHTS WHICH IT IS ENTITLED TO EXERCISE PURSUANT TO SECTION 7(A)(I) HEREOF.

 


(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT OR AN EVENT WHICH, WITH THE GIVING OF NOTICE OR THE LAPSE OF TIME OR
BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT:


 

(I)            ALL RIGHTS OF THE PLEDGOR TO EXERCISE THE VOTING AND OTHER
CONSENSUAL RIGHTS WHICH IT WOULD OTHERWISE BE ENTITLED TO EXERCISE PURSUANT TO
SECTION 7(A)(I) HEREOF SHALL CEASE, AND ALL SUCH RIGHTS SHALL THEREUPON BECOME
VESTED PRO RATA IN THE PLEDGEES WHICH SHALL THEREUPON HAVE THE SOLE RIGHT TO
EXERCISE SUCH VOTING AND OTHER CONSENSUAL RIGHTS; AND

 

(II)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH PLEDGEE
MAY AT ITS OPTION EXERCISE ANY AND ALL RIGHTS OF CONVERSION, EXCHANGE,
SUBSCRIPTION OR ANY OTHER RIGHTS, PRIVILEGES OR OPTIONS PERTAINING TO ANY OF
SUCH PLEDGEE’S PLEDGED COLLATERAL AS IF IT WERE THE ABSOLUTE OWNER THEREOF,
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO EXCHANGE, IN ITS DISCRETION, ANY AND
ALL OF SUCH PLEDGEE’S PLEDGED COLLATERAL UPON THE MERGER, CONSOLIDATION,
REORGANIZATION, RECAPITALIZATION OR OTHER ADJUSTMENT OF AVII, OR UPON THE
EXERCISE BY AVII OF ANY RIGHT, PRIVILEGE OR OPTION PERTAINING TO ANY PLEDGED
COLLATERAL, AND, IN CONNECTION THEREWITH, TO DEPOSIT AND DELIVER ANY AND ALL OF
THE PLEDGED COLLATERAL WITH ANY COMMITTEE, DEPOSITORY, TRANSFER AGENT, REGISTRAR
OR OTHER DESIGNATED AGENT UPON SUCH TERMS AND CONDITIONS AS IT MAY DETERMINE.

 


SECTION 8.         ADDITIONAL PROVISIONS CONCERNING THE PLEDGED COLLATERAL.


 


(A)           THE PLEDGOR HEREBY AUTHORIZES EACH PLEDGEE TO FILE, WITHOUT THE
SIGNATURE OF THE PLEDGOR WHERE PERMITTED BY LAW, ONE OR MORE FINANCING OR
CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, RELATING TO THE PLEDGED
COLLATERAL.


 


(B)           THE PLEDGOR HEREBY IRREVOCABLY APPOINTS EACH PLEDGEE THE PLEDGOR’S
ATTORNEY-IN-FACT AND PROXY, WITH FULL AUTHORITY, EXERCISABLE ONLY DURING THE
EXISTENCE OF AN EVENT OF DEFAULT OR OTHERWISE IN ACCORDANCE WITH THIS AGREEMENT,
IN THE PLACE AND STEAD OF THE PLEDGOR AND IN THE NAME OF THE PLEDGOR OR
OTHERWISE, FROM TIME TO TIME IN SUCH PLEDGEE’S DISCRETION, TO TAKE ANY ACTION
AND TO EXECUTE ANY INSTRUMENT WHICH SUCH PLEDGEE MAY DEEM NECESSARY OR ADVISABLE
TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT (SUBJECT TO THE RIGHTS OF THE
PLEDGOR UNDER SECTION 7(A) HEREOF), INCLUDING, WITHOUT LIMITATION, TO RECEIVE,
ENDORSE AND COLLECT ALL

 

7

--------------------------------------------------------------------------------


 


INSTRUMENTS MADE PAYABLE TO THE PLEDGOR REPRESENTING ANY DIVIDEND OR OTHER
DISTRIBUTION IN RESPECT OF ANY OF SUCH PLEDGEE’S PLEDGED COLLATERAL AND TO GIVE
FULL DISCHARGE FOR THE SAME.  THIS POWER IS COUPLED WITH AN INTEREST AND IS
IRREVOCABLE UNTIL ALL OF THE OBLIGATIONS ARE SATISFIED IN FULL.


 


(C)           IF THE PLEDGOR FAILS TO PERFORM ANY AGREEMENT OR OBLIGATION
CONTAINED HEREIN, EACH PLEDGEE ITSELF MAY PERFORM, OR CAUSE PERFORMANCE OF, SUCH
AGREEMENT OR OBLIGATION WITH RESPECT TO SUCH PLEDGEE’S PLEDGED COLLATERAL, AND
THE EXPENSES OF SUCH PLEDGEE INCURRED IN CONNECTION THEREWITH SHALL BE PAYABLE
BY THE PLEDGOR PURSUANT TO SECTION 10 HEREOF AND SHALL BE SECURED BY THE PLEDGED
COLLATERAL.


 


(D)           OTHER THAN THE EXERCISE OF REASONABLE CARE TO ASSURE THE SAFE
CUSTODY OF THE PLEDGED COLLATERAL WHILE HELD HEREUNDER AND AS OTHERWISE PROVIDED
UNDER SECTION 9-207 OF THE UCC, THE CUSTODIAN, THE CASH COLLATERAL CUSTODIAN AND
EACH PLEDGEE SHALL HAVE NO DUTY OR LIABILITY TO PRESERVE RIGHTS PERTAINING
THERETO AND SHALL BE RELIEVED OF ALL RESPONSIBILITY FOR SUCH PLEDGEE’S PLEDGED
COLLATERAL UPON SURRENDERING IT OR TENDERING SURRENDER OF IT TO THE PLEDGOR. 
THE CUSTODIAN, THE CASH COLLATERAL CUSTODIAN AND EACH PLEDGEE SHALL BE DEEMED TO
HAVE EXERCISED REASONABLE CARE IN THE CUSTODY AND PRESERVATION OF THE PLEDGED
COLLATERAL IN ITS POSSESSION IF THE PLEDGED COLLATERAL IS ACCORDED TREATMENT
SUBSTANTIALLY EQUAL TO THAT WHICH THE CUSTODIAN, THE CASH COLLATERAL CUSTODIAN
OR SUCH PLEDGEE ACCORDS ITS OWN PROPERTY, IT BEING UNDERSTOOD THAT THE
CUSTODIAN, THE CASH COLLATERAL CUSTODIAN AND SUCH PLEDGEE SHALL NOT HAVE
RESPONSIBILITY FOR (I) ASCERTAINING OR TAKING ACTION WITH RESPECT TO CALLS,
CONVERSIONS, EXCHANGES, MATURITIES, TENDERS OR OTHER MATTERS RELATING TO ANY
PLEDGED COLLATERAL, WHETHER OR NOT THE CUSTODIAN, THE CASH COLLATERAL CUSTODIAN
OR THE PLEDGEE HAS OR IS DEEMED TO HAVE KNOWLEDGE OF SUCH MATTERS, OR (II)
TAKING ANY NECESSARY STEPS TO PRESERVE RIGHTS AGAINST ANY PARTIES WITH RESPECT
TO ANY PLEDGED COLLATERAL.


 


(E)           EACH PLEDGEE MAY AT ANY TIME IN ITS DISCRETION (I) WITHOUT NOTICE
TO THE PLEDGOR, TRANSFER OR REGISTER IN THE NAME OF THE PLEDGEE OR ANY OF ITS
NOMINEES, ANY OR ALL OF SUCH PLEDGEE’S PLEDGED COLLATERAL, SUBJECT ONLY TO THE
REVOCABLE RIGHTS OF THE PLEDGOR UNDER SECTION 7(A) HEREOF, (II) SOLELY WITH
RESPECT TO SUCH PLEDGEE’S PRO RATA SHARE OF THE CASH COLLATERAL, INSTRUCT THE
CASH COLLATERAL CUSTODIAN WITH RESPECT TO THE SALE, TRANSFER OR REDEMPTION OF
ALL OR PART OF SUCH CASH COLLATERAL AND THE REMITTANCE OF PROCEEDS THEREOF, IF
ANY, TO SUCH PLEDGEE, AND (III) EXCHANGE CERTIFICATES OR INSTRUMENTS
CONSTITUTING PLEDGED COLLATERAL FOR CERTIFICATES OR INSTRUMENTS OF SMALLER OR
LARGER DENOMINATIONS.


 


(F)            THE PLEDGOR SHALL BE ENTITLED TO INVEST OR DIRECT THE INVESTMENT
OF THE CASH COLLATERAL ONLY IN (I) IDENTIFIED UNITED STATES TREASURY SECURITIES
OR (II) SELECTED SHARES OF A MONEY MARKET FUND REGISTERED UNDER THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED, THE PORTFOLIO OF WHICH CONSISTS OF UNITED
STATES TREASURY SECURITIES CREDITED TO THE CASH COLLATERAL ACCOUNT OR (III) A
MONEY MARKET ACCOUNT WITH THE CASH COLLATERAL CUSTODIAN CREDITED TO THE CASH
COLLATERAL ACCOUNT.


 


SECTION 9.         REMEDIES UPON DEFAULT.  IF ANY EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING:

 

8

--------------------------------------------------------------------------------


 


(A)           EACH PLEDGEE MAY EXERCISE IN RESPECT OF SUCH PLEDGEE’S PLEDGED
COLLATERAL, IN ADDITION TO OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR
OTHERWISE AVAILABLE TO IT, ALL OF THE RIGHTS AND REMEDIES OF A SECURED PARTY ON
DEFAULT UNDER THE UCC THEN IN EFFECT IN THE STATE OF NEW YORK; AND WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING AND WITHOUT NOTICE EXCEPT AS SPECIFIED
BELOW, SELL SUCH PLEDGEE’S PLEDGED COLLATERAL OR ANY PART THEREOF IN ONE OR MORE
PARCELS AT PUBLIC OR PRIVATE SALE, AT ANY EXCHANGE OR BROKER’S BOARD OR
ELSEWHERE, AT SUCH PRICE OR PRICES AND ON SUCH OTHER TERMS AS ARE COMMERCIALLY
REASONABLE.  THE PLEDGOR AGREES THAT, TO THE EXTENT NOTICE OF SALE SHALL BE
REQUIRED BY LAW, AT LEAST 10 DAYS’ NOTICE TO THE PLEDGOR OF THE TIME AND PLACE
OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY PRIVATE SALE IS TO BE MADE SHALL
CONSTITUTE REASONABLE NOTIFICATION.  NO PLEDGEE SHALL BE OBLIGATED TO MAKE ANY
SALE OF PLEDGED COLLATERAL REGARDLESS OF WHETHER OR NOT NOTICE OF SALE HAS BEEN
GIVEN.  SUCH PLEDGEE MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY
ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT
FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.


 


(B)           IN THE EVENT THAT ANY PLEDGEE DETERMINES TO EXERCISE ITS RIGHT TO
SELL ALL OR ANY PART OF SUCH PLEDGEE’S PLEDGED COLLATERAL PURSUANT TO SECTION
9(A) HEREOF, THE PLEDGOR WILL, AT THE PLEDGOR’S EXPENSE AND UPON REQUEST BY SUCH
PLEDGEE: (I) EXECUTE AND DELIVER, AND USE ITS BEST EFFORTS TO CAUSE EACH ISSUER
OF SUCH PLEDGED COLLATERAL AND THE DIRECTORS AND OFFICERS THEREOF TO EXECUTE AND
DELIVER, ALL SUCH INSTRUMENTS AND DOCUMENTS, AND DO OR CAUSE TO BE DONE ALL SUCH
OTHER ACTS AND THINGS, AS MAY BE NECESSARY OR, IN THE OPINION OF SUCH PLEDGEE,
ADVISABLE TO ALLOW SUCH PLEDGEE TO RECEIVE THE PLEDGEE’S PLEDGED COLLATERAL IN A
FORM THAT WILL ALLOW SUCH PLEDGEE TO DISPOSE OF SUCH PLEDGED COLLATERAL WITHOUT
ANY RESTRICTION, INCLUDING, IF NECESSARY, TO AVAIL ITSELF OF THE REGISTRATION
STATEMENTS, INCLUDING, IF NECESSARY, BY CAUSING ANY SUCH REGISTRATION STATEMENT
OR ANY PROSPECTUS CONTAINED IN ANY SUCH REGISTRATION STATEMENT TO BE AMENDED OR
SUPPLEMENTED TO SUBSTITUTE SUCH PLEDGEE IN PLACE OF THE PLEDGOR OR OTHERWISE AND
BY CAUSING THE ISSUANCE OF ANY NECESSARY LEGAL OPINIONS TO ALLOW THE TRANSFER OF
SUCH PLEDGEE’S PLEDGED COLLATERAL TO SUCH PLEDGEE, ALL OF THE FOREGOING WHICH,
IN THE OPINION OF SUCH PLEDGEE, ARE NECESSARY OR ADVISABLE, AND ALL IN
CONFORMITY WITH THE REQUIREMENTS OF THE 1933 ACT AND THE RULES AND REGULATIONS
OF THE SEC APPLICABLE THERETO, (II) IF NECESSARY, CAUSE EACH ISSUER OF ANY
PLEDGED COLLATERAL TO QUALIFY SUCH PLEDGED COLLATERAL UNDER THE STATE SECURITIES
OR “BLUE SKY” LAWS OF EACH NECESSARY JURISDICTION, AND TO OBTAIN ALL NECESSARY
GOVERNMENTAL APPROVALS FOR THE SALE OF THE PLEDGED COLLATERAL, AS REQUESTED BY
SUCH PLEDGEE, (III) USE ITS BEST EFFORTS TO CAUSE AVII TO MAKE AVAILABLE TO ITS
SECURITY HOLDERS, AS SOON AS PRACTICABLE, AN EARNINGS STATEMENT WHICH WILL
SATISFY THE PROVISIONS OF SECTION 11(A) OF THE 1933 ACT, AND (IV) DO OR CAUSE TO
BE DONE ALL SUCH OTHER ACTS AND THINGS AS MAY BE NECESSARY TO MAKE SUCH SALE OF
SUCH PLEDGED COLLATERAL VALID AND BINDING AND IN COMPLIANCE WITH APPLICABLE
LAW.  THE PLEDGOR ACKNOWLEDGES THE IMPOSSIBILITY OF ASCERTAINING THE AMOUNT OF
DAMAGES WHICH WOULD BE SUFFERED BY THE PLEDGEES BY REASON OF THE FAILURE BY THE
PLEDGOR TO PERFORM ANY OF THE COVENANTS CONTAINED IN THIS SECTION 9(B) AND,
CONSEQUENTLY, AGREES THAT, IF THE PLEDGOR FAILS TO PERFORM ANY OF SUCH
COVENANTS, IT SHALL PAY, AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, AN AMOUNT
EQUAL TO THE VALUE OF EACH PLEDGEE’S PLEDGED COLLATERAL ON THE DATE SUCH PLEDGEE
DEMANDS COMPLIANCE WITH THIS SECTION 9(B); PROVIDED, HOWEVER, THAT THE PAYMENT
OF SUCH AMOUNT SHALL NOT RELEASE THE PLEDGOR FROM ANY OF ITS OBLIGATIONS UNDER
ANY PROVISION OF THE TRANSACTION DOCUMENTS.


 


(C)           NOTWITHSTANDING THE PROVISIONS OF SECTION 9(B) HEREOF, THE PLEDGOR
RECOGNIZES THAT ANY PLEDGEE MAY DEEM IT IMPRACTICABLE TO EFFECT A PUBLIC SALE OF
ALL OR ANY PART OF

 

9

--------------------------------------------------------------------------------


 


SUCH PLEDGEE’S PLEDGED COLLATERAL AND THAT SUCH PLEDGEE MAY, THEREFORE,
DETERMINE TO MAKE ONE OR MORE PRIVATE SALES OF ANY SUCH PLEDGED COLLATERAL TO A
RESTRICTED GROUP OF PURCHASERS WHO WILL BE OBLIGATED TO AGREE, IN THE CASE OF
SECURITIES, AMONG OTHER THINGS, TO ACQUIRE SUCH SECURITIES FOR THEIR OWN
ACCOUNT, FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE
THEREOF.  THE PLEDGOR ACKNOWLEDGES THAT ANY SUCH PRIVATE SALE MAY BE AT PRICES
AND ON TERMS LESS FAVORABLE TO THE SELLER THAN THE PRICES AND OTHER TERMS WHICH
MIGHT HAVE BEEN OBTAINED AT A PUBLIC SALE AND, NOTWITHSTANDING THE FOREGOING,
AGREES THAT SUCH PRIVATE SALES SHALL BE DEEMED TO HAVE BEEN MADE IN A
COMMERCIALLY REASONABLE MANNER AND THAT THE APPLICABLE PLEDGEE SHALL HAVE NO
OBLIGATION TO DELAY SALE OF ANY SUCH SECURITIES FOR THE PERIOD OF TIME NECESSARY
TO PERMIT THE ISSUER OF SUCH SECURITIES TO REGISTER SUCH SECURITIES FOR PUBLIC
SALE UNDER THE 1933 ACT.  THE PLEDGOR FURTHER ACKNOWLEDGES AND AGREES THAT ANY
OFFER TO SELL ANY SUCH PLEDGED COLLATERAL WHICH HAS BEEN (I) PUBLICLY ADVERTISED
ON A BONA FIDE BASIS IN A NEWSPAPER OR OTHER PUBLICATION OF GENERAL CIRCULATION
IN THE FINANCIAL COMMUNITY OF THE CITY OF NEW YORK (TO THE EXTENT THAT SUCH AN
OFFER MAY BE SO ADVERTISED WITHOUT PRIOR REGISTRATION UNDER THE 1933 ACT) OR
(II) MADE PRIVATELY IN THE MANNER DESCRIBED ABOVE TO NOT LESS THAN FIFTEEN BONA
FIDE OFFEREES SHALL BE DEEMED TO INVOLVE A “PUBLIC DISPOSITION” FOR THE PURPOSES
OF SECTION 9-610(C) OF THE UCC (OR ANY SUCCESSOR OR SIMILAR, APPLICABLE
STATUTORY PROVISION) AS THEN IN EFFECT IN THE STATE OF NEW YORK, NOTWITHSTANDING
THAT SUCH SALE MAY NOT CONSTITUTE A “PUBLIC OFFERING” UNDER THE 1933 ACT, AND
THAT A PLEDGEE MAY, IN SUCH EVENT, BID FOR THE PURCHASE OF SUCH PLEDGED
COLLATERAL.


 


(D)           ANY CASH HELD BY ANY PLEDGEE (OR IN THE ACCOUNTS) AS PLEDGED
COLLATERAL AND ALL CASH PROCEEDS RECEIVED BY ANY PLEDGEE (OR THE CUSTODIAN OR
THE CASH COLLATERAL CUSTODIAN, AS APPLICABLE, FOR THE DEPOSIT IN THE ACCOUNTS)
IN RESPECT OF ANY SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON, ALL OR
ANY PART OF SUCH PLEDGEE’S PLEDGED COLLATERAL MAY, IN THE DISCRETION OF SUCH
PLEDGEE, BE HELD BY THE PLEDGEE AS COLLATERAL FOR, AND/OR THEN OR AT ANY TIME
THEREAFTER APPLIED (AFTER PAYMENT OF ANY AMOUNTS PAYABLE TO THE PLEDGEE PURSUANT
TO SECTION 10 HEREOF) IN WHOLE OR IN PART BY THE PLEDGEE AGAINST, ALL OR ANY
PART OF THE OBLIGATIONS IN SUCH ORDER AS THE PLEDGEE SHALL ELECT.  ANY SURPLUS
OF SUCH CASH OR CASH PROCEEDS HELD BY A PLEDGEE AND REMAINING AFTER PAYMENT IN
FULL OF ALL OF THE OBLIGATIONS OWED TO SUCH PLEDGEE SHALL BE PAID OVER TO THE
PLEDGOR OR TO SUCH PERSON AS MAY BE LAWFULLY ENTITLED TO RECEIVE SUCH SURPLUS.


 


(E)           IN THE EVENT THAT THE PROCEEDS OF ANY SUCH SALE, COLLECTION OR
REALIZATION ARE INSUFFICIENT TO PAY ALL AMOUNTS TO WHICH THE APPLICABLE PLEDGEE
IS LEGALLY ENTITLED, THE PLEDGOR SHALL BE LIABLE FOR THE DEFICIENCY, TOGETHER
WITH INTEREST THEREON AT THE HIGHEST RATE SPECIFIED IN SUCH PLEDGEE’S NOTE FOR
INTEREST ON OVERDUE PRINCIPAL THEREOF OR SUCH OTHER RATE AS SHALL BE FIXED BY
APPLICABLE LAW, TOGETHER WITH THE COSTS OF COLLECTION AND THE REASONABLE FEES OF
ANY ATTORNEYS EMPLOYED BY SUCH PLEDGEE TO COLLECT SUCH DEFICIENCY.


 


SECTION 10.       INDEMNITY AND EXPENSES.


 


(A)           THE PLEDGOR AGREES TO INDEMNIFY AND HOLD HARMLESS EACH PLEDGEE AND
ALL OF THEIR RESPECTIVE STOCKHOLDERS, PARTNERS, MEMBERS, OFFICERS, DIRECTORS,
EMPLOYEES AND DIRECT OR INDIRECT INVESTORS AND ANY OF THE FOREGOING PERSONS’
AGENTS OR OTHER REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, THOSE RETAINED
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT) FROM AND
AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, OBLIGATIONS,
PENALTIES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEY’S  FEES AND DISBURSEMENTS) TO THE EXTENT THAT THEY ARISE OUT OF OR
OTHERWISE RESULT FROM THIS AGREEMENT

 

10

--------------------------------------------------------------------------------


 


(INCLUDING, WITHOUT LIMITATION, ENFORCEMENT OF THIS AGREEMENT), EXCEPT, AS TO
ANY SUCH INDEMNIFIED PERSON, CLAIMS, LOSSES OR LIABILITIES RESULTING SOLELY AND
DIRECTLY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AND EXCEPT
TO THE EXTENT THAT SUCH CLAIMS, LOSSES OR LIABILITIES RESULT FROM FAILURE OF
SUCH INDEMNIFIED PERSONS TO COMPLY WITH APPLICABLE SECURITIES LAWS, IN EACH CASE
AS DETERMINED BY A FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


 


(B)           THE PLEDGOR WILL PAY TO THE CUSTODIAN, THE CASH COLLATERAL
CUSTODIAN AND EACH PLEDGEE UPON DEMAND THE AMOUNT OF ANY AND ALL COSTS AND
EXPENSES, INCLUDING THE FEES AND DISBURSEMENTS OF THE CUSTODIAN, THE CASH
COLLATERAL CUSTODIAN AND SUCH PLEDGEE’S COUNSEL AND OF ANY EXPERTS AND AGENTS,
WHICH THE CUSTODIAN, THE CASH COLLATERAL CUSTODIAN OR SUCH PLEDGEE MAY INCUR IN
CONNECTION WITH (I) THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY,
RECORDATION, ADMINISTRATION, AMENDMENT, WAIVER OR OTHER MODIFICATION OR
TERMINATION OF THIS AGREEMENT, (II) THE CUSTODY, PRESERVATION, USE OR OPERATION
OF, OR THE SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON, ANY OF THE
PLEDGED COLLATERAL, (III) THE EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF
THE CUSTODIAN, THE CASH COLLATERAL CUSTODIAN OR SUCH PLEDGEE HEREUNDER OR (IV)
THE FAILURE BY THE PLEDGOR TO PERFORM OR OBSERVE ANY OF THE PROVISIONS HEREOF.


 


SECTION 11.       NOTICES.  WHENEVER NOTICE IS REQUIRED TO BE GIVEN UNDER THIS
AGREEMENT, UNLESS OTHERWISE PROVIDED HEREIN, SUCH NOTICE SHALL BE GIVEN IN
ACCORDANCE WITH SECTION 9(F) OF THE SECURITIES PURCHASE AGREEMENT.


 


SECTION 12.       SECURITY INTEREST ABSOLUTE.  TO THE EXTENT PERMITTED BY LAW,
ALL RIGHTS OF THE CUSTODIAN, THE CASH COLLATERAL CUSTODIAN, THE PLEDGEES AND THE
PLEDGOR HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF: (I) ANY
LACK OF VALIDITY OR ENFORCEABILITY OF ANY TRANSACTION DOCUMENT OR ANY OTHER
AGREEMENT OR INSTRUMENT RELATING THERETO, (II) ANY CHANGE IN THE TIME, MANNER OR
PLACE OF PAYMENT OF, OR IN ANY OTHER TERM IN RESPECT OF, ALL OR ANY OF THE
OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER OF OR CONSENT TO ANY DEPARTURE
FROM ANY GUARANTY, FOR ALL OR ANY OF THE OBLIGATIONS, OR (III) ANY OTHER
CIRCUMSTANCE WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, THE PLEDGOR IN RESPECT OF THE OBLIGATIONS.  ALL AUTHORIZATIONS AND
AGENCIES CONTAINED HEREIN WITH RESPECT TO ANY OF THE PLEDGED COLLATERAL ARE
IRREVOCABLE AND POWERS COUPLED WITH AN INTEREST.


 


SECTION 13.       MISCELLANEOUS.


 


(A)           THE PARTIES HERETO INTEND TO MAINTAIN THE VALIDITY, EFFECTIVENESS,
ENFORCEABILITY, PERFECTION AND PRIORITY OF THE PLEDE AGREEMENT, DATED AS OF
FEBRUARY 26, 2003, BY AND AMONG THE PARTIES HERETO (THE “ORIGINAL PLEDGE
AGREEMENT”) AND THIS AGREEMENT IS INTENDED, INTER ALIA, TO CONTINUE, INCREASE
AND MODIFY THE OBLIGATIONS AND INDEBTEDNESS SECURED BY THE SECURITY INTERESTS
AND PLEDGES CREATED UNDER THE ORIGINAL PLEDGE AGREEMENT.   EXCEPT AS
SPECIFICALLY PROVIDED HEREIN, THIS AGREEMENT SHALL NOT HAVE THE EFFECT OF
TERMINATING, LIMITING, MODIFYING OR OTHERWISE AFFECTING THE VALIDITY,
EFFECTIVENESS, ENFORCEABILITY, PERFECTION AND PRIORITY OF THE SECURITY INTERESTS
OR THE PLEDGES CREATED UNDER THE ORIGINAL PLEDGE AGREEMENT.  NOTHING HEREIN
CONTAINED SHALL BE CONSTRUED AS A SUBSTITUTION OR NOVATION OF THE OBLIGATIONS
OUTSTANDING UNDER, AND AS DEFINED IN, THE ORIGINAL PLEDGE AGREEMENT, WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT, EXCEPT AS MODIFIED HEREBY OR BY INSTRUMENTS
EXECUTED CONCURRENTLY HEREWITH.  ALL REFERENCES IN THE SECURITIES PURCHASE
AGREEMENT, THE TRANSACTION DOCUMENTS, AND ALL DOCUMENTS RELATED THERETO, EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN SUCH DOCUMENTS, TO “THE

 

11

--------------------------------------------------------------------------------


 


PLEDGE AGREEMENT,” “THERETO,” “THEREOF,” “THEREUNDER” OR WORDS OF LIKE IMPORT
REFERRING TO THE ORIGINAL PLEDGE AGREEMENT SHALL MEAN THE ORIGINAL PLEDGE
AGREEMENT AS AMENDED AND RESTATED BY THIS AGREEMENT.


 


(B)           NO AMENDMENT OF ANY PROVISION OF THIS AGREEMENT SHALL BE EFFECTIVE
UNLESS IT IS IN WRITING AND SIGNED BY THE PLEDGOR AND PLEDGEES WITH RIGHTS TO A
MAJORITY OF THE PLEDGED SHARES THEN HELD BY OR ON BEHALF OF ALL PLEDGEES, AND NO
WAIVER OF ANY PROVISION OF THIS AGREEMENT, AND NO CONSENT TO ANY DEPARTURE BY
THE PLEDGOR THEREFROM, SHALL BE EFFECTIVE UNLESS IT IS IN WRITING AND SIGNED BY
PLEDGEES WITH RIGHTS TO A MAJORITY OF THE PLEDGED SHARES THEN HELD BY OR ON
BEHALF OF ALL PLEDGEES, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY
IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.


 


(C)           NO FAILURE ON THE PART OF THE CUSTODIAN, THE CASH COLLATERAL
CUSTODIAN OR ANY PLEDGEE TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT
HEREUNDER OR UNDER ANY TRANSACTION DOCUMENT SHALL OPERATE AS A WAIVER THEREOF;
NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT.  THE RIGHTS AND
REMEDIES OF THE CUSTODIAN, THE CASH COLLATERAL CUSTODIAN AND THE PLEDGEES
PROVIDED HEREIN AND IN THE TRANSACTION DOCUMENTS ARE CUMULATIVE AND ARE IN
ADDITION TO, AND NOT EXCLUSIVE OF, ANY RIGHTS OR REMEDIES PROVIDED BY LAW.  THE
RIGHTS OF THE CUSTODIAN, THE CASH COLLATERAL CUSTODIAN AND THE PLEDGEES UNDER
ANY TRANSACTION DOCUMENT AGAINST ANY PARTY THERETO ARE NOT CONDITIONAL OR
CONTINGENT ON ANY ATTEMPT BY THE CUSTODIAN, THE CASH COLLATERAL CUSTODIAN OR A
PLEDGEE TO EXERCISE ANY OF ITS RIGHTS UNDER ANY OTHER DOCUMENT AGAINST SUCH
PARTY OR AGAINST ANY OTHER PERSON.


 


(D)           ANY PROVISION OF THIS AGREEMENT WHICH IS PROHIBITED OR
UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PORTIONS HEREOF OR THEREOF OR AFFECTING THE VALIDITY OR ENFORCEABILITY
OF SUCH PROVISION IN ANY OTHER JURISDICTION.


 


(E)           THIS AGREEMENT SHALL CREATE A CONTINUING SECURITY INTEREST IN THE
PLEDGED COLLATERAL AND SHALL (I) REMAIN IN FULL FORCE AND EFFECT UNTIL THE
SATISFACTION IN FULL OR RELEASE OF THE OBLIGATIONS AND (II) BE BINDING ON THE
PLEDGOR AND ITS SUCCESSORS AND ASSIGNS AND SHALL INURE, TOGETHER WITH ALL RIGHTS
AND REMEDIES OF THE PLEDGEES HEREUNDER, TO THE BENEFIT OF THE PLEDGEES AND THEIR
RESPECTIVE SUCCESSORS, TRANSFEREES AND ASSIGNS; PROVIDED THAT NO SUCH TRANSFER
OR ASSIGNMENT SHALL BE VALID IF IT IS IN VIOLATION OF APPLICABLE SECURITIES
LAWS.  WITHOUT LIMITING THE GENERALITY OF CLAUSE (II) OF THE IMMEDIATELY
PRECEDING SENTENCE, SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES LAWS, ANY
PLEDGEE MAY ASSIGN OR OTHERWISE TRANSFER ALL OR ANY PORTION OF THE NOTES, AND
ITS RIGHTS UNDER THE TRANSACTION DOCUMENTS, TO ANY OTHER PERSON, AND SUCH OTHER
PERSON SHALL THEREUPON BECOME VESTED WITH ALL OF THE BENEFITS IN RESPECT THEREOF
GRANTED TO SUCH PLEDGEE HEREIN OR OTHERWISE UNLESS SUCH BENEFIT IS UNAVAILABLE
UNDER APPLICABLE LAW.  UPON ANY SUCH PERMITTED ASSIGNMENT OR TRANSFER, ALL
REFERENCES IN THIS AGREEMENT TO A PLEDGEE SHALL MEAN THE ASSIGNEE OF SUCH
PLEDGEE.  NONE OF THE RIGHTS OR OBLIGATIONS OF THE PLEDGOR HEREUNDER MAY BE
ASSIGNED OR OTHERWISE TRANSFERRED WITHOUT THE PRIOR WRITTEN CONSENT OF PLEDGEES
HOLDING A MAJORITY OF THE PLEDGED SHARES THEN HELD BY ALL PLEDGEES.


 


(F)            UPON THE SATISFACTION IN FULL OF THE OBLIGATIONS, (I) THIS
AGREEMENT AND THE SECURITY INTEREST CREATED HEREBY SHALL TERMINATE AND ALL
RIGHTS TO THE PLEDGED COLLATERAL, IF ANY

 

12

--------------------------------------------------------------------------------


 


SHALL BE REMAINING, SHALL REVERT TO THE PLEDGOR, AND (II) THE CUSTODIAN, THE
CASH COLLATERAL CUSTODIAN AND THE PLEDGEES WILL, UPON THE PLEDGOR’S REQUEST AND
AT THE PLEDGOR’S EXPENSE, (A) RETURN TO THE PLEDGOR SUCH OF THE PLEDGED
COLLATERAL AS SHALL NOT HAVE BEEN SOLD OR OTHERWISE DISPOSED OF, DEALT WITH OR
APPLIED PURSUANT TO THE TERMS HEREOF AND OF THE TRANSACTION DOCUMENTS AND (B)
EXECUTE AND DELIVER TO THE PLEDGOR, WITHOUT RECOURSE, REPRESENTATION OR
WARRANTY, SUCH DOCUMENTS AS THE PLEDGOR SHALL REASONABLY REQUEST TO EVIDENCE
SUCH TERMINATION.


 

(g)           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York, except to the extent that the validity and
perfection or the perfection and the effect of perfection or non-perfection of
the security interest created hereby, or remedies hereunder, in respect of any
particular Pledged Collateral are governed by the law of a jurisdiction other
than the State of New York.  Each party hereby irrevocably submits to the
non-exclusive jurisdiction of the state and federal courts sitting in The City
of New York, Borough of Manhattan, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor has caused this Amended and Restated Pledge
Agreement to be duly executed as of the date first written above.

 

 

SUPERGEN, INC.

 

 

 

 

 

By:

 

 

 

Name:

 Joseph Rubinfeld

 

Title:

President/Chief Executive Officer

 

14

--------------------------------------------------------------------------------


 

COLLATERAL SCHEDULE

 

TO

 

PLEDGE AGREEMENT

 

Pledged Shares

 

 

Name of Pledgee

 

Number of Pledged Shares

 

Class

Smithfield Fiduciary LLC

 

1,332,601

 

Common Stock

 

 

 

 

 

Omicron Master Trust

 

526,841

 

Common Stock

 

 

 

 

 

Mainfield Enterprises Inc.

 

495,851

 

Common Stock

 

 

 

 

 

Cranshire Capital L.P.

 

154,954

 

Common Stock

 

 

 

 

 

OTAPE LLC

 

123,964

 

Common Stock

 

Cash Collateral

 

Name of Pledgee

 

Cash Collateral

 

Smithfield Fiduciary LLC

 

$

 5,375,000

 

 

 

 

 

Omicron Master Trust

 

$

 2,125,000

 

 

 

 

 

Mainfield Enterprises Inc.

 

$

 2,000,000

 

 

 

 

 

Cranshire Capital L.P.

 

$

 625,000

 

 

 

 

 

OTAPE LLC

 

$

 500,000

 

 

15

--------------------------------------------------------------------------------